Per Cur.
The causes were noticed for trial, first, in May last, by the plaintiffs j second, in September last, by defendants. They went off on the ground of absent witnesses; but, this term, the plaintiffs have not noticed the causes. For this reason, the rules to stay waste must be discharged. One ground of defence in these causes was, that the deed on which plaintiffs claimed was a forgery. The counsel for the defendants moved for leave to inspect it, which was ordered ; and *130that it should be left for that purpose two months in the hands of the Chief Justice.
Note. — Th.e Chief Justice afterwards said that he thought this order was not justifiable by any precedent, and he never would consent to such a thing again.